FILED
                              NOT FOR PUBLICATION                           SEP 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARYIA GAPANOVITCH,                               No. 14-70413

               Petitioner,                        Agency No. A099-869-762

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Maryia Gapanovitch, a native of the former Soviet Union and citizen of

Belarus, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

denying her motion to reopen removal proceedings based on ineffective assistance

of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, and review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion by denying as untimely Gapanovitch’s

motion to reopen based on the alleged ineffective assistance of her prior counsel,

where she filed the motion approximately four years after the BIA’s final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and failed to demonstrate the due diligence

required for equitable tolling of the filing deadline, see Avagyan v. Holder, 646

F.3d 672, 678-80 (9th Cir. 2011) (equitable tolling is available to a petitioner who

establishes that she suffered from deception, fraud, or error and exercised due

diligence in discovering such circumstances).

      Gapanovitch’s contentions that the BIA ignored evidence, failed to provide a

reasoned explanation for its decision, or based its decision on improper speculation

are not supported by the record. See Najmabadi v. Holder, 597 F.3d 983, 987, 990

(9th Cir. 2010) (“[t]he [BIA] does not have to write an exegesis on every

contention” (internal quotes omitted)).

      In light of this disposition, we need not address Gapanovitch’s remaining

due process claim or contention regarding her compliance with the procedural




                                          2                                    14-70413
requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).

      PETITION FOR REVIEW DENIED.




                                        3                                     14-70413